Morton, J.
In a prosecution for rape, the character of the woman for chastity is involved in the issue, and may be impeached by general evidence of her reputation, but particular instances of criminal connection with other persons than the defendant are inadmissible. 3 Greenl. Ev. § 214, and cases cited. Commonwealth v. Regan, 105 Mass. 593. Commonwealth v. O’Brien, 119 Mass. 342. In the case at bar, the defendant offered evidence to show, not the general character of the woman, but particular instances of un chastity with persons other than himself. The court rightly rejected the evidence.

Exceptions overruled.